Citation Nr: 0428182	
Decision Date: 10/13/04    Archive Date: 10/19/04

DOCKET NO.  03-01 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for right 
ear hearing loss.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel



INTRODUCTION

The veteran had active military service from November 1970 to 
July 1972.  

Service connection was denied for right ear hearing loss and 
bilateral knee disability by an April 1990 rating decision 
that became final when the veteran did not file an appeal 
within one year after receiving notification of the decision 
in May 1990.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision by the Department of 
Veterans Affairs (VA) Nashville, Tennessee, Regional Office 
(RO).  The veteran filed a notice of disagreement with that 
rating decision in November 2002.  After receiving a 
statement of the case in December 2002, the veteran perfected 
his appeal to the Board by timely filing a substantive appeal 
in January 2003.  


FINDINGS OF FACT

1.  Service connection for right ear hearing loss was denied 
in an April 1990 rating decision, which became final when the 
veteran did not file an appeal from the decision within one 
year after receiving notification thereof in May 1990.  

2.  Additional evidence that raises a reasonable possibility 
of substantiating the claim for service connection for right 
ear hearing loss has not been submitted since the April 1990 
rating decision.  

3.  Service connection for bilateral knee disability was 
denied in an April 1990 rating decision, which became final 
when the veteran did not file an appeal from the decision 
within one year after receiving notification thereof in May 
1990.  

4.  Additional evidence that raises a reasonable possibility 
of substantiating the claim for service connection for 
bilateral knee disability has not been submitted since the 
April 1990 rating decision.  

CONCLUSIONS OF LAW

1.  The April 1990 rating decision that denied service 
connection for right ear hearing loss is final.  38 U.S.C.A. 
§ 4005(c) (West 1988); 38 C.F.R. §§ 3.104, 19.129 (1989); 
currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302 (2003).  

2.  New and material evidence regarding the issue of service 
connection for right ear hearing loss has not been submitted 
since the April 1990 rating decision; therefore, the claim is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2003).  

3.  The April 1990 rating decision that denied service 
connection for bilateral knee disability is final.  
38 U.S.C.A. § 4005(c) (West 1988); 38 C.F.R. §§ 3.104, 19.129 
(1989); currently 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302 (2003).  

4.  New and material evidence regarding the issue of service 
connection for bilateral knee disability has not been 
submitted since the April 1990 rating decision; therefore, 
the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004), the United States Court of Appeals for Veteran Claims 
(Court) held, in part, that a notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
veteran was provided notice in May 2002 regarding what 
information and evidence is needed to substantiate his 
current claims, as well as what information and evidence must 
be submitted by him and what information and evidence will be 
obtained by VA.  Such notice was prior to a May 2002 rating 
decision that initially denied the claims.  Therefore, 
because the required notice in this case was provided to the 
veteran prior to the initial AOJ adjudication denying the 
current claims, the timing of the notice complies with the 
express requirements of the law as found by the Court in 
Pelegrini.  

The Court also held in Pelegrini that a notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must do the 
following:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  In this case, the Board finds that the May 
2002 notice letter informed the veteran of the need to 
provide VA with any evidence he had pertaining to his claims.  
Following receipt of the May 2002 notice letter, the veteran 
indicated at a May 2003 informal conference with a Decision 
Review Office that he did not have any additional evidence to 
submit.  In a November 2003 statement (VA form 646), the 
veteran's representative also indicated that there was no 
additional evidence to submit.  Therefore, the Board finds 
that all four element required for proper notification have 
been satisfied.  

Regarding the duty to assist, the veteran's service medical 
records have been obtained and associated with the claims 
file.  The veteran failed to report for VA audiological and 
medical examinations, scheduled in July 2003, that could have 
provided evidence pertinent to his claims.  The veteran has 
not indicated that there is any additional evidence pertinent 
to his claims which is not associated with the claim file 
regarding the issues finally decided herein.  Under these 
circumstances, it is apparent that no additional evidentiary 
development is warranted.  Therefore, the Board finds that 
VA's duty to assist the veteran has been fully accomplished.  

All the law requires is that the duty to notify is satisfied, 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard, 4 Vet. App. 384, 394.  

Law and Regulations

To reopen a claim following a final decision, a claimant must 
submit new and material evidence.  38 U.S.C.A. § 5108.  In 
determining whether such evidence has been submitted, it is 
necessary to consider all evidence since the last time the 
claim was denied on any basis.  See Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that by itself, or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2003).  In determining whether evidence is 
new and material, the credibility of the new evidence is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans, 9 Vet. App. 273.  However, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  Id.  Such evidence must tend to prove the merits 
of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim.  Id.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then showing of continuity after 
discharge is required to support the claim. 38 C.F.R. 
§ 3.303(b).  

When, after consideration of all the evidence and material of 
record in a case before VA with respect to benefits under 
laws administered by the Secretary of VA, there is an 
approximate balance of the positive and negative evidence 
regarding the merits of an issue material to a determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107.  

I.  Right Ear Hearing Loss

The veteran contends that he has presented new and material 
evidence with which to reopen his claim for service 
connection for right ear hearing loss.  He argues that he has 
hearing loss in his right ear that was initially manifested 
in service.  

The April 1990 rating decision denied service connection for 
right ear hearing loss, and the veteran was notified of that 
decision in May 1990.  However, as he did not file an appeal 
of the April 1990 rating decision within one year thereafter, 
it became final.  See 38 U.S.C.A. § 4005(c) (West 1988); 
38 C.F.R. §§ 3.104, 19.129 (1989); currently 38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302 (2003).  

As the last final disallowance of the veteran's claim of 
entitlement to service connection for right ear hearing loss 
was in the April 1990 rating decision, the Board must 
determine whether new and material evidence has been received 
subsequent to the April 1990 rating decision that is 
sufficient to reopen that claim.  

The evidence considered by the RO in its April 1990 rating 
decision included the veteran's service medical records, 
which showed that testing of his hearing acuity at an October 
1970 pre-induction examination revealed a 55 decibel loss at 
4000 cycles per second (Hertz) in the right ear, which was 
outside the range of normal limits.  Other than a February 
1972 notation on a consultation request that a slight hearing 
loss was reported in the left ear on the veteran's separation 
examination (January 1972), no complaint, treatment, or 
finding of hearing loss was shown in the service medical 
records after his entrance on to active duty.  The actual 
January 1972 separation examination report contains no 
audiometric findings.  

Also of record at the time of the April 1990 rating decision 
was the report of an April 1989 VA medical examination, which 
did not list any complaint or finding of hearing disability.  

The evidence submitted since the April 1990 rating decision 
consists of VA outpatient records dated in 1996 that show 
treatment for drug abuse, and the veteran's statements 
regarding his claim of entitlement to service connection for 
right ear hearing loss.  The Board notes that he failed to 
report for a July 2002 VA audiological examination that could 
have produced evidence relevant to his claim.  

The Board finds the medical records received since the April 
1990 rating action and the veteran's various statements to be 
new, as they were not previously considered.  Although new, 
the Board does not find this evidence to be material because 
it does not establish that the veteran has right ear hearing 
loss that began in, or was aggravated by service.  The 
clinical records do not reflect that the veteran currently 
has any hearing impairment.  What is lacking is competent 
evidence that demonstrates that a preexisting right ear 
hearing loss was aggravated by service or that the veteran 
currently has right ear hearing loss that is related to 
active duty.  Therefore, the evidence cannot be considered 
new and material for the purpose of reopening the claim.  

While the veteran has offered his own arguments regarding his 
claim that he has right ear hearing loss that was initially 
manifested during his military service, he has not shown, nor 
claimed, that he is a medical expert, capable of rendering 
medical opinions.  Therefore, his opinion is insufficient to 
demonstrate that he has right ear hearing loss that was 
incurred in or aggravated by military service.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  

II.  Bilateral Knee Disability

The veteran asserts that he has presented new and material 
evidence with which to reopen his claim for service 
connection for bilateral knee disability.  He argues that he 
has right and left knee disability that began in service.  

The April 1990 rating decision denied service connection for 
bilateral knee disability, and the veteran was notified of 
that decision in May 1990.  However, as he did not file an 
appeal of the April 1990 rating decision within one year 
thereafter, it became final.  See 38 U.S.C.A. § 4005(c) (West 
1988); 38 C.F.R. §§ 3.104, 19.129 (1989); currently 
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302 
(2003).  

As the last final disallowance of the veteran's claim of 
entitlement to service connection for bilateral knee 
disability was in the April 1990 rating decision, the Board 
must determine whether new and material evidence has been 
received subsequent to the April 1990 rating decision that is 
sufficient to reopen that claim.  

The evidence considered by the RO in its April 1990 rating 
decision included the veteran's service medical records, 
which showed (1) that he was seen in January and February 
1971 for complaints of pain in his knees, (2) that a January 
1971 X ray of the left knee did not reveal any abnormality, 
and (3) that an impression of questionable traumatic 
arthritis was reported in January 1971.  

Also of record at the time of the April 1990 rating decision 
was the report of an April 1989 VA medical examination, which 
listed a complaint of bilateral knee pain, without swelling, 
buckling, or locking, when performing activities.  
Examination revealed mild crepitation and tenderness in each 
patella, without evidence of effusion, ligament laxity, 
internal derangement, or muscle atrophy.  Range of motion was 
from 0 to140 degrees in each knee.  X-rays of the knee did 
not reveal any abnormalities.  The diagnosis was mild 
chondromalcia of both patellae.  The examiner opined that it 
was difficult for him to make a case for disability because 
the veteran had not been treated for knee symptoms in the 
past 15 years.  

The evidence submitted since the April 1990 rating decision 
consists of VA outpatient records dated in 1996 that show 
treatment for drug abuse, and the veteran's statements 
regarding his claim of entitlement to service connection for 
bilateral knee disability.  The Board notes that he failed to 
report for a July 2002 VA medical examination that could have 
produced evidence relevant to his claim.  

The Board finds the medical records received since the April 
1990 rating action and the veteran's various statements to be 
new, as they were not previously considered.  Although new, 
the Board does not find this evidence to be material because 
it does not establish that the veteran has chronic right or 
left knee disability that began in service.  The clinical 
records do not reflect that the veteran currently has any 
right or left knee disability.  What is lacking is competent 
evidence that demonstrates that chronic bilateral knee 
disability was incurred in service.  Therefore, the evidence 
cannot be considered new and material for the purpose of 
reopening the claim.  

While the veteran has offered his own arguments regarding his 
claim that he has chronic bilateral knee disability that was 
initially manifested during his military service, he has not 
shown, nor claimed, that he is a medical expert, capable of 
rendering medical opinions.  Therefore, his opinion is 
insufficient to demonstrate that he has chronic bilateral 
knee disability that was incurred in military service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  


ORDER

New and material evidence not having been submitted, the 
claims to reopen the previously denied claims for entitlement 
to service connection for right ear hearing loss and 
bilateral knee disability are denied.    



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



